ON PETITION FOR REHEARING.
The appellants have filed their petition for a rehearing and in said petition they claim that we erred in holding the appellants guilty of "criminal trespass," in the face of "a record which shows that they, in good faith, believed they had a right" to travel said roadway and to do what they did do.
It is true that each of the appellants testified that they "believed they had a right to travel the roadway" *Page 672 
in question, but it is also true that one of the appellants 6.  testified that he had been told not to travel said roadway, and had been warned not to cut and tear down said fence. This appellant also testified that he had told the prosecuting witness that he had cut this fence and that he would cut it again if it "was put up." He further testified that it was his intention to "go through there regardless of the law." The testimony of the other appellant was, in substance, the same.
The testimony thus given by these appellants completely overthrew the alleged defense of "good faith belief" in their right to do what they did. It shows that they were men who were ready to take the law into their own hands in total disregard of the rights of the other party; it conclusively showed that they acted in reckless disregard of the right of the other party, and an act so done, is, in law, deemed to have been done maliciously.
The petition for rehearing is denied.